Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have overcome the previously cited objections, so these objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 USC 112, so these rejections are withdrawn
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 21-24, 26, 29-30, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1).
Regarding claim 1, Miura teaches a vacuum chamber (para 0003), a DC power supply (source), which inherently has a pole, a backing plate holding a target (para 0025; Fig. 1 – 15, 16) which is coupled to the current applying means (pole) (para 0044; Fig. 1 – 17), a wafer stage (pedestal) within the vacuum chamber, and an optical displacement sensor that emits light to the target in order to measure the erosion of the target (para 0040; Fig. 1 – 20, Fig. 7 – 35). The optical displacement sensor measures the erosion amount at a plurality of locations of the target, including the center and edge (para 0038, 0040, 0049), and thus is capable of scanning a surface of the target. Furthermore, when the wafer (substrate) is placed on the wafer stage, the sensor is shielded (substrate blocks a line-of-sight so as to prevent the camera from scanning the surface) and resumes sensing when the wafer is removed (para 0048, 0049). Miura teaches an Both references teach directing radiation/light toward an object of interest and detecting the reflected radiation/light to determine the distance traveled (Miura – para 0031, 0032; Kashyap – para 0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Miura with the time of flight camera of Kashyap because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(B).
Regarding claim 2, Miura teaches a magnetron discharge in the sputtering system (para 0044).
Regarding claim 3, Miura in view of Kashyap teaches the sensor (camera) is provided on the wafer stage (pedestal) (para 0025) and inserted into a groove (mounted) in the upper surface of the wafer stage (para 0034; Fig. 1 – 20, 14a).
Regarding claim 4, Miura in view of Kashyap teaches the camera is a time of flight camera as described in the claim 1 rejection (Kashyap para 0001).
Regarding claim 6, Miura teaches the sensor (time of flight camera) can measure the amount of erosion in different regions of the target (para 0038, 0040, 0049) and therefore is capable of detecting changes (nodules) on the target surface.
Regarding claim 21, Miura teaches a vacuum chamber (para 0003), a DC power supply (source) (para 0004) that produces a magnetron (glow) discharge that ionizes argon gas (para 0044), a target (Fig. 1 – 15), a wafer (substrate) (para 0025; Fig. 1 – 13), and an optical displacement sensor that emits light to the target in order to measure the erosion on the surface of the target (para 0040; Fig. 1 – 20, Fig. 7 – 35). The optical displacement sensor measures the erosion amount at a plurality of locations of the target, including the center and edge (para 0038, 0040, 0049), and thus is capable of scanning a surface of the target. Furthermore, the sensor measures Both references teach directing radiation/light toward an object of interest and detecting the reflected radiation/light to determine the distance traveled (Miura – para 0031, 0032; Kashyap – para 0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Miura with the time of flight camera of Kashyap because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(B).
Regarding claim 22, Miura teaches a magnetron discharge in the sputtering system (para 0044).
Regarding claim 23, Miura teaches a wafer stage (pedestal) wherein the wafer (substrate) is held by the pedestal (para 0025; Fig. 1 – 13, 14).
Regarding claim 24, Miura in view of Kashyap teaches the sensor (camera) is provided on the wafer stage (pedestal) (para 0025) and inserted into a groove (mounted) in the upper surface of the wafer stage (para 0034; Fig. 1 – 20, 14a).
Regarding claim 26, Miura teaches the sensor (time of flight camera) can measure the amount of erosion in different regions of the target (para 0038, 0040, 0049) and therefore is capable of detecting changes (nodules) on the target surface.
Regarding claim 29, Miura teaches a vacuum chamber (para 0003), a DC power supply (source) (para 0004), a backing plate to hold a target (para 0025; Fig. 1 – 15, 16) which is coupled to the power source through the current applying means (para 0044; Fig. 1 – 17), a wafer stage (pedestal) to support a wafer (substrate) (para 0025; Fig. 1 – 13, 14), and an optical displacement sensor that emits light to the target in order to measure the erosion on the Both references teach directing radiation/light toward an object of interest and detecting the reflected radiation/light to determine the distance traveled (Miura – para 0031, 0032; Kashyap – para 0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Miura with the time of flight camera of Kashyap because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(B).
Regarding claim 30, Miura in view of Kashyap teaches the sensor (camera) is provided on the wafer stage (pedestal) (para 0025) and inserted into a groove (mounted) in the upper surface of the wafer stage (para 0034; Fig. 1 – 20, 14a).
Regarding claim 33, Miura in view of Kashyap teaches the camera is a time of flight camera as described in the claim 21 rejection (Kashyap para 0001).
Regarding claim 35, Miura in view of Kashyap teaches the camera is a time of flight camera as described in the claim 29 rejection (Kashyap para 0001).

Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1) and Hariyama (NPL).
Regarding claim 7, Miura fails to teach that the sensor (time of flight camera) includes a vertical cavity surface-emitting laser (VCSEL). However, Hariyama teaches that a VCSEL is lower cost 
Regarding claim 27, Miura fails to teach that the sensor (time of flight camera) includes a vertical cavity surface-emitting laser (VCSEL). However, Hariyama teaches that a VCSEL is lower cost than alternative lasers for optical measurement of 3D objects and that the use of a VCSEL is capable of achieving a high accuracy when paired with a frequency-modulated-continuous-wave (FMCW) method (Introduction paragraph 2). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL with a FMCW method, as described by Hariyama, for the distance measurements of Tsai in order to further reduce costs and increase accuracy, which are both desired by Tsai (para 0005 – “undesirably costly” and “undesirably inaccurate”).

Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1) and Tsai (US 20060081459 A1).
Regarding claim 8, Miura fails to explicitly teach a plurality of cameras positioned to scan the surface of the target held to the backing plate. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Because Tsai teaches that such plurality of sensors were 
Regarding claim 28, Miura fails to explicitly teach a plurality of cameras positioned to scan the surface of the target held to the backing plate. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Because Tsai teaches that such plurality of sensors were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple sensors in the groove of Miura (para 0034) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Tsai (US 20060081459 A1), and Takahashi (US 20050139467 A1).

Regarding claim 34, Miura in view of Kashyap fails to explicitly teach a plurality of cameras, a plurality of substrates, and each of the plurality of cameras is directly beneath a respective one of the plurality of substrates. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Because Tsai teaches that such plurality of sensors (cameras) were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple sensors in the groove of Miura (para 0034) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, Takahashi (US 20050139467 A1) teaches a rotatable substrate holder with a plurality of substrates atop the holder (para 0022; Fig. 1 – 5). Because Takahashi teaches that such an arrangement of a plurality of substrates was operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of substrates on the rotatable substrate holder of Miura (para 0021) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Additionally, because Miura teaches shielding sensors with substrates (para 0048), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
Regarding claim 36, Miura in view of Kashyap fails to teach the pedestal is operative to support a second substrate within the vacuum chamber, a second camera is positioned to scan the target held to the backing plate, and the pedestal holds the second substrate in a position where the second substrate protects the second camera from sputter deposition. However, Tsai teaches a plurality of sensors (time of flight cameras) positioned to detect target erosion in regions known to be susceptible to erosion (para 0027; Fig. 2A – 32). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Because Tsai teaches that such plurality of sensors were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple sensors (cameras), necessarily including a second sensor, in the groove of Miura (para 0034) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, Takahashi (US 20050139467 A1) teaches a rotatable substrate holder with a plurality of substrates atop the holder (para 0022; Fig. 1 – 5). Because Takahashi teaches that such an arrangement of a plurality of substrates was operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of substrates, necessarily including a second substrate, on the rotatable substrate holder of Miura (para 0021) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art .

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 3/23/2021, with respect to the rejection(s) of claim(s) 1-8 and 21-32 under 35 U have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miura (JP 2008088500 A). Tsai in view of D’Ambra fails to explicitly teach the limitation of amended claim 1 that the pedestal and the camera are arranged such that the pedestal blocks a line-of-sight so as to prevent the camera from scanning the surface. Similarly, Tsai in view of D’Ambra fails to teach the substrate is directly over the camera as in the amended claim 21, or that the pedestal holds the substrate in a position where the substrate protects the camera from sputter deposition as in the amended claim 29. However, Miura teaches a sensor for scanning the surface of the target through a transparent lid which is blocked by the substrate and thus shielded during deposition. Tsai is now only relied upon to teach a plurality of sensors/cameras, and D’Ambra is no longer relied upon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794